Citation Nr: 1703372	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a comminuted fracture of the right navicular, with degenerative arthritis (a right wrist disability).

2. Entitlement to an extraschedular rating for a right wrist disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the VA RO in Denver, Colorado.

The issue of entitlement to an extraschedular rating for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for a right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for a right wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2016). 
	
In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in September 2010 and February 2013 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, the September 2010, December 2014, and April 2016 VA examination reports, and the Veteran's statements.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required.

Increased Rating - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2065); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Rating for a Right Wrist Disability - Analysis

The Veteran's right wrist disability is rated 10 percent under 38 C.F.R. § 4.71a, DC 5215.

DC 5215 provides for the assignment of a 10 percent rating for limitation of motion of the wrist, with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm. 

The Veteran is receiving the maximum schedular rating under DC 5215 and therefore cannot receive a higher one.  As the Veteran is receiving the maximum schedular rating, a schedular rating higher than 10 percent for his right wrist disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

A disability rating in excess of 10 percent for a right wrist disability is denied.


REMAND

Extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 

In this case, the April 2016 VA examination report noted tenderness to palpation at the base of the thumb and on the dorsal aspect of the wrist radially.  The VA examiner opined that the Veteran would be unable to perform a job that required him to grasp objects with his right hand.  The VA examiner also stated that the Veteran cannot lift heavy weight with his dominant right hand, and he avoids use of his right hand.  Arguably, the schedular rating in this instance is inadequate, as the current rating under DC 5215 does not contemplate the impairment on employability caused by the Veteran's right wrist disability and his inability to lift or grasp with his right hand.  Therefore, the Board finds that the matter should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to an increased disability rating for a right wrist disability to the Director of Compensation for consideration of an extraschedular evaluation.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JEFFREY SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


